  Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 1 of 17



             IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS


COUNTY OF DUVAL,

                 Plaintiff

            v.

PURDUE PHARMA LP; PURDUE                Civil Action No. 4:19-cv-2504
PHARMA INC; PURDUE
FREDERICK COMPANY; TEVA
PHARMACEUTICAL INDUSTRIES,
LTD; TEVA PHARMACEUTICALS
USA, INC.; JANSSEN
PHARMACEUTICA, INC., n/k/a
JANSSEN PHARMACEUTICALS,
INC.; ENDO HEALTH SOLUTIONS,
INC.; ABBOTT LABORATORIES;
KNOLL PHARMACEUTICAL
COMPANY, a wholly-owned
subsidiary of ABBOTT
LABORATORIES; ALLERGEN PLC,
f/k/a ACTAVIS PLC, f/k/a ALLERGEN
FINANCE LLC, f/k/a ACTAVIS, INC.,
f/k/a WATSON LABORATORIES,
INC.; ACTAVIS LLC; ACTAVIS
PHARMA, INC., f/k/a WATSON
PHARMA, INC.; MALLINCKRODT
PLC; MCKESSON CORPORATION;
CARDINAL HEALTH, INC.;
AMERISOURCEBERGEN
CORPORATION; CVS HEALTH;
CVS PHARMACY INC.;
WALGREENS BOOTS ALLIANCE
INC. a/k/a/ WALGREEN CO.; and
WALMART STORES INC.

                 Defendants



                        NOTICE OF REMOVAL
     Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 2 of 17



       In accordance with 28 U.S.C. §§ 1332, 1441, 1446, and 1453, and with full

reservation of defenses, including but not limited to its continuing objection to

personal jurisdiction, Defendants CVS Health Corporation gives notice of the

removal of this action filed in the District Court for Duval County, Texas to the

United States District Court for the Southern District of Texas. In support of

removal, CVS provides the required “short and plain statement of the grounds for

removal.” 28 U.S.C. § 1446(a); see also Dart Cherokee Basin Operating Co., LLC v.

Owens, 135 S. Ct. 547, 553 (2014) (“By design, § 1446(a) tracks the general pleading

requirement stated in Rule 8(a) of the Federal Rules of Civil Procedure.”).

I.     Nature of Removed Action

       1.     On or about June 14, 2019, Plaintiff, County of Duval, Texas, filed a

Petition in the District Court for Duval County, Texas, for claims relating to

prescription opioid medications. Plaintiff brings claims for creation of a public

nuisance; common law fraud; negligence and gross negligence; unjust enrichment

and civil conspiracy, among others. Plaintiff seeks damages and equitable relief for

alleged injuries to itself and its residents.

       2.     This action is one of more than 1,900 opioid lawsuits filed by

government entities against manufacturers and distributors of prescription opioid

medications. Plaintiffs in these cases allege that Defendants are liable for the

economic and non-economic injuries suffered by resident doctors, health care

payors, and opioid-addicted individuals, as well as for the costs incurred in

addressing the opioid epidemic.


                                                2
     Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 3 of 17



      3.     On December 5, 2017, the Judicial Panel on Multidistrict Litigation

(“JPML”) created a Multidistrict Litigation in the Northern District of Ohio (“Opiate

MDL”) for cases like this one—cases in which “cities, counties and states . . . allege

that: (1) manufacturers of prescription opioid medications overstated the benefits

and downplayed the risks of the use of their opioids and aggressively

marketed . . . these   drugs   to   physicians,   and/or    (2)   distributors   failed   to

monitor . . . and report suspicious orders of prescription opiates.” In re Nat’l

Prescription Opiate Litig., MDL No. 2804, Dkt. No. 1 (Dec. 12, 2017 Transfer

Order). To date, more than 1,400 actions have been transferred to the Opiate MDL.

      4.     The allegations set forth in Plaintiff’s Complaint resemble those

asserted in nearly all the complaints filed in the Opiate MDL. The bulk of the

allegations in these complaints have been levied by cities and counties against the

manufacturers for alleged deceptive marketing of prescription opioids from

approximately the 1990s to present. In fact, the allegations are nearly identical to

those asserted in The County of Summit, Ohio, et. al. v. Purdue Pharma L.P., et al.,

MDL No. 17-md-2804, Case No. 1:18-op-45090, a bellwether case that is currently

being litigated in the Opiate MDL.

      5.     The thrust of Plaintiff’s Complaint is that “Defendants’ misconduct-

including the “Manufacturing Defendants’” calculated marketing campaign of

misinformation    to   physicians   and   patients,   and    “Distributor    Defendants’”

disbursement and distribution of prescription opioids even though suspicion for

diversionary purposes existed, caused damages to the County. They “worked hand


                                           3
      Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 4 of 17



and glove to flood the U.S. and, upon information and belief, Duval Count with

more opioids than would be consumed for therapeutic purposes.” Compl. at ¶ 15.

       6.    Plaintiffs’ also allege that the “Retailer Defendants” “joined the race to

distribute opioids into Duval County by continuing to place orders for opioids that

were destined for diversion” and systematically ignored red flags in violation of

their duties under Texas law and filled suspicious prescriptions. Compl. at ¶ 16, 17.

       7.    Based on these allegations, Plaintiff claims a litany of injuries to itself

and its residents stemming from the alleged abuse of addictive opioids by residents

in Plaintiff’s County and the State of Texas. These include alleged damages in the

form of resources to provide and pay for health care, law enforcement, life skills

training for adolescents, social services, public assistance, pharmaceutical care and

other services necessary for its residents. Compl. at ¶¶ 21, 26, 174.

II.    This Action Is Removable Under CAFA

       8.    Plaintiff’s lawsuit is removable under the Class Action Fairness Act

(“CAFA”), 28 U.S.C. §§ 1332(d) and 1453(b), because: (1) litigation of this case in

federal court raises factual and legal issues of national importance that would

further CAFA’s overall purpose; and (2) each of CAFA’s statutory requirements is

satisfied. This Court must assess jurisdiction under CAFA at the time of removal.

28 U.S.C. § 1332(d); see Louisiana v. American Nat. Property Cas. Co., 746 F.3d 633

(5th Cir. 2014) (“Jurisdictional facts are determined at the time of removal, not by

subsequent events.”).




                                           4
     Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 5 of 17



      A.     This Is an Interstate Case of National Importance

      9.     First, this lawsuit is precisely the type of case that Congress intended

to be litigated in federal court. Through CAFA, Congress expressed its intent “to

strongly favor the exercise of federal diversity jurisdiction over class actions with

interstate ramifications.” S. Rep. No. 109-14, at 35 (2005), as reprinted in 2005

U.S.C.C.A.N. 3, 34; see also Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 595

(2013) (“CAFA’s primary objective” is to “ensur[e] Federal court consideration of

interstate cases of national importance.”) (citations and quotes omitted); accord

Dart Cherokee Basin Operating Co., LLC, 135 S. Ct. at 554.

      10.    This case is one of hundreds of cases filed across the country in which

government entities have sued prescription opioid manufacturers, distributors, and

others for harms arising from the abuse of these drugs. The Opiate MDL alone has

more than 1,900 cases that are part of a national opioid “crisis” and epidemic

allegedly besieging certain counties in Texas and the rest of the country. Plaintiff

has scripted its Petition from complaints in cases already being litigated in the

Opiate MDL. For example, Plaintiff asserts that its claims touch upon issues of

national importance. “In 2016 alone, health care providers wrote more than 289

million prescriptions for opioids, enough for every adult in the United States to have

more than one bottle of pills. Americans “consume 85% of all the opioids in the

world” and are “the most medicated country in the world. . . .” Compl. at ¶ 3. “In

2014, almost 2 million Americans were addicted to opioids. Compl. at ¶ 4. “In fact,

accidental drug overdose deaths, of which reportedly at least two-thirds are opioid

                                          5
     Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 6 of 17



overdoses, are the leading cause of death for Americans under the age of 50.”

Compl. at ¶ 5. “The economic burden caused by opioid abuse in the United States is

at least $78.5 billion, including lost productivity and increased social services,

health insurance costs, increased criminal justice presence and strain on judicial

resources, and substance abuse treatment and rehabilitation.” Compl. at ¶ 6. On

October 26, 2017, President Donald Trump “declared a nationwide public health

emergency to combat the opioid crisis.” Compl. at ¶ 2.

      11.    As Plaintiff avers, the issues in this case implicate factual and legal

issues that span well beyond State lines and, as a result, should be litigated in

federal court along with the other lawsuits in the Opiate MDL. In denying remand

in another opioid case in the diversity context, the U.S. District Court for the

Southern District of West Virginia observed the following:

             Here, where the opioid epidemic is pervasive and
             egregious, there is at least a possibility of prejudice to the
             defendants at the hands of a jury drawn exclusively from
             the very county that is the plaintiff in this suit. A federal
             jury casts a wider net and is drawn from a division that
             comprises several counties. All may have an opioid
             problem, but not one that is specific to the plaintiff
             county.

City of Huntington v. AmerisourceBergen Drug Corp., 2017 WL 3317300, at *2

(S.D.W. Va. Aug. 3, 2017).

      12.    In short, jurisdiction in this matter is consistent with and promotes the

purpose of CAFA.




                                           6
      Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 7 of 17



       B.      CAFA’s Statutory Requirements Are Met

       13.     To be removed under CAFA, this suit must qualify as a class action,

there must be 100 members of the proposed class, the amount in controversy must

exceed $5 million, and there must be minimum diversity between the parties. 28

U.S.C. § 1332(d); 28 U.S.C. § 1453. All these requirements are met here.

              i.       This Case Essentially Is a Class Action

       14.     CAFA applies here because this case essentially is a class action.

While Plaintiff has not alleged a putative class action on the face of its Complaint,

in reality, because Plaintiff seeks to recover damages “on behalf of Duval County

consumers,” Compl. at 69, this lawsuit is “in substance a class action.” Addison

Automatics, Inc. v. Hartford Cas. Ins. Co., 731 F.3d 740, 742 (7th Cir. 2013); see also

Badeaux v. Goodell, 358 F. Supp. 3d 562 (E.D. La., Jan. 31, 2019) (“Plaintiffs’ state

court petition unmistakably resembles a class action despite its omission of the

words ‘class action’ . . . .”).

       15.     CAFA provides that “district courts shall have original jurisdiction of

any civil action in which the matter in controversy exceeds the sum or value of

$5,000,000, exclusive of interests and costs, and is a class action in which . . . any

member of a class of plaintiffs is a citizen of a State different from any defendant.”

28 U.S.C. § 1332(d)(2); see also Robertson v. Exxon Mobil Corp., 814 F.3d 236, 239

(5th Cir. 2015) (recognizing that CAFA jurisdiction exists when “there is minimal

diversity and the aggregate amount in controversy exceeds $5 million”) (emphasis

added). CAFA “calls upon federal district court judges to look beyond the face of a

                                           7
     Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 8 of 17



complaint when determining whether federal jurisdiction exists over a matter that

appears to be a class action in all but name.” W. Virginia ex rel. McGraw v. Comcast

Corp., 705 F. Supp. 2d 441, 452 (E.D. Pa. 2010) (holding defendant properly

removed action brought by the State of West Virginia against Comcast under CAFA

because subscribers were the real parties in interest); see also Bullard v. Burlington

N. Santa Fe Ry. Co., 535 F.3d 759, 762 (7th Cir. 2008) (“[L]itigation counts as a

class action if it is either filed as a representative suit or becomes a ‘mass action’ at

any time.”).

      16.      CAFA defines a “class action” as “any civil action filed under rule 23 of

the Federal Rules of Civil Procedure or similar state statute or rule of judicial

procedure authorizing an action to be brought by 1 or more representative persons

as a class action.” 28 U.S.C. § 1332(d)(1)(B). Consistent with Congress’s overall

objective in favoring federal diversity jurisdiction over class actions with interstate

ramifications, “the definition of ‘class action’ is to be interpreted liberally. Its

application should not be confined solely to lawsuits that are labelled ‘class

actions’ . . . Generally speaking, lawsuits that resemble a purported class action

should be considered class actions for the purpose of applying these provisions.” S.

Rep. No. 109-14, at 35 (2005), as reprinted in 2005 U.S.C.C.A.N. 3, 34 (emphasis

added).

      17.      Thus, where a lawsuit “resembl[es] a class action” by asserting claims

both individually and on behalf of others, CAFA removal has been found proper.

Badeaux, 358 F. Supp. 3d at 567. Courts have refused to “prioritize a complaint’s

                                            8
     Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 9 of 17



use of magic words over its factual allegations,” and have held that CAFA

jurisdiction exists even where the complaint “does not seek class certification” or

“omits reference to” a state statute “analogous to Rule 23.” Williams v. Employers

Mut. Cas. Co., 845 F.3d 891, 900–01 (8th Cir. 2017); see also Dart Cherokee Basin

Operating Co., LLC, 135 S. Ct. at 554 (“[N]o antiremoval presumption attends cases

invoking CAFA, which Congress enacted to facilitate adjudication of certain class

actions in federal court”); In re Whole Foods Market, Inc. Greek Yogurt Marketing

and Sales Practice Litigation, 2015 WL 5737692, at *7 (W.D. Tex., Sept. 30, 2015)

(“Indeed, contrary to the general rule strictly construing the removal statute

against     jurisdiction   .   .   .   no   ‘antiremoval   presumption   attends   cases

invoking CAFA . . . .’”) (quoting Dart Cherokee, 135 S. Ct. at 554); Badeaux, 358 F.

Supp. 3d at 567 (“A lawsuit resembling a class action will not escape CAFA

jurisdiction simply because it omits the words ‘class action’ or does not include the

state rule or statute under which it proceeds as a class action.”).

      18.      Here, Plaintiff is acting as a representative for a class of residents who

were allegedly harmed, either directly or indirectly, by Defendants’ purported

misconduct. Plaintiff alleges that Defendants have inflicted both economic and non-

economic injuries on its individual residents. E.g., Compl. at ¶ 209 (alleging that

Defendants’ conduct entitle Duval County and its residents to actual and punitive

damages.); id. at ¶ 213 (“Each Defendant’s actions and omissions . . . result[ed] in

damages and injuries to Duval County and its residents.); id. at ¶ 180(c)

(“[R]esidents of Duval County, who have never taken opioids, have endured both the

                                              9
    Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 10 of 17



emotional and financial costs of caring for loved ones addicted to or injured by

opioids and the loss of companionship, wages, or other support from family

members who have used, become addicted to, overdosed on, or been killed by

opioids.”); id. at Prayer for Relief at (d) (“Plaintiff seeks to recover on behalf of

Duval County consumers who paid for opioids for chronic pain.”).

      19.    In addition to Plaintiff’s attempt to recover for its residents’ alleged

injuries, Plaintiff seeks to recover for its own injuries. But Plaintiff’s own alleged

injuries derive from its residents’ injuries and cannot be separated from those

injuries. Plaintiff seeks to recover costs in providing law enforcement, medical, and

social services for opioid addiction, emergencies, and overdose deaths, all of which

stem from its residents’ alleged opioid abuse. e.g., Compl. at ¶ 208. Any damages

would be a calculation of aggregate damages resulting from individual instances of

opioid addiction and death.

             ii.   CAFA’s 100-Member Requirement Is Met

      20.    The Complaint satisfies CAFA’s 100-member requirement because the

putative class consists of thousands of residents and at least hundreds alleged to be

injured. See 28 U.S.C. § 1332(d)(5)(B). In determining whether this requirement is

met, United States District Courts in Texas have considered the number of people

who may have been potentially affected by the defendant’s alleged misconduct,

rather than the number of people who have been actually affected by such conduct.

See, e.g., Moore v. Payson Petroleum Grayson, LLC, 2018 WL 3845193, *4 (N.D.

Tex., Aug. 13, 2018) (“To show numerosity, a plaintiff must demonstrate ‘some

                                         10
    Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 11 of 17



evidence’   or     a    ‘reasonable   estimate’    of   the   number   of   purported   class

members . . . .”); Stephenson v. Standard Ins. Co., 2013 WL 3146977, at *7 (W.D.

Tex., June, 18, 2013) (finding that a Plaintiff’s allegation in her petition “that the

proposed class members ‘number in the tens to hundreds of thousands’ and that the

members are so numerous that joiner would be impracticable” was sufficient to

satisfy CAFA’s 100-member requirement).

      21.    According to Plaintiff, “Texas had the second highest healthcare costs

in 2015 from opioid abuse in the nation totaling $1.96 billion.” Compl. at ¶ 4. The

Northern and Southern borders to the U.S. continue to be common ports of entry for

controlled prescription drugs diverted to the U. S. market and Duval County.

Compl. at ¶ 51. Consequently, the potential number of people who have been or may

be affected thus well exceeds the 100-member requirement under CAFA.

                 iii.   CAFA’s Minimal Diversity Requirements Are Met

      22.    There is minimal diversity between Plaintiff and Defendant. District

courts have original jurisdiction of “any civil action in which the controversy exceeds

the sum or value of $5,000,000, exclusive of interests and costs, and is a class action

in which . . . any member of a class of plaintiffs is a citizen of a State different from

any defendant.” 28 U.S.C. § 1332(d)(2). CAFA eliminates the requirement of

complete diversity. Instead, CAFA requires only minimal diversity—meaning that

the parties are diverse if the plaintiff’s citizenship differs from that of at least one

defendant. 28 U.S.C. § 1332(d)(2)(A).




                                              11
       Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 12 of 17



        23.   For purposes of diversity jurisdiction, a political subdivision is a citizen

of the state. See Moor v. Alameda Cty., 411 U.S. 693, 717 (1973) (“[A] political

subdivision of a State . . . is a citizen of the State for diversity purposes.”). A

corporation is “a citizen of every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its principal place of

business.” 28 U.S.C. § 1332(c)(1). For purposes of CAFA, the citizenship of any

unincorporated association, such as limited partnerships and limited liability

companies, is also determined by the entity’s State of incorporation and principal

place of business. 28 U.S.C. § 1332(d)(10).

        24.   Applying these principles, there is minimal diversity between the

parties. Plaintiff Rockwall County is a political subdivision of Texas. And many of

the Defendants are citizens of States other than Texas. Compl. ¶¶ 27-49. To name a

few:

              a.    Defendants Endo Health Solutions Inc. and Endo
                    Pharmaceuticals Inc. are both corporations organized under the
                    laws of Delaware and both maintain their principal places of
                    business in Malvern, Pennsylvania. They are, accordingly,
                    citizens of Delaware and Pennsylvania.

              b.    Defendant Purdue Pharma L.P. is a limited partnership
                    organized under the laws of Delaware and maintains its
                    principal place of business in Stamford, Connecticut. It is,
                    accordingly, a citizen of Delaware and Connecticut.

              c.    Defendant Teva Pharmaceuticals USA, Inc. is a corporation
                    organized under the laws of Delaware with its principal place of
                    business in North Wales, Pennsylvania. It is, accordingly, a
                    citizen of Delaware and Pennsylvania.




                                           12
    Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 13 of 17



            d.     Defendant Johnson & Johnson is a corporation organized under
                   the laws of New Jersey with its principal place of business in
                   New Brunswick, New Jersey. It is, accordingly, a citizen of New
                   Jersey.

            e.     Defendant Actavis LLC is a limited liability company organized
                   under the laws of Delaware and its principal place of business is
                   in Parsippany, New Jersey. Accordingly, it is a citizen of New
                   Jersey and Delaware.

            f.     Amerisourceberge Drug Company is a Delaware corporation
                   with its principal place of business in Chesterbrook,
                   Pennsylvania Accordingly, it is a citizen of Pennsylvania and
                   Delaware.

      25.   Because there is diversity of citizenship between at least one plaintiff

and at least one defendant, this action meets the minimal diversity requirement

under Section 1332(d)(2)(A).

            iv.    The Amount in Controversy Exceeds the Jurisdictional
                   Limit

      26.   The amount in controversy exceeds the jurisdictional threshold under

CAFA. When a plaintiff alleges no specific amount of damages, “a defendant’s notice

of removal need include only a plausible allegation that the amount in controversy

exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co., LLC, 135

S. Ct. at 554; see also In re Whole Foods Market, Inc. Greek Yogurt Marketing and

Sales Practice Litigation, 2015 WL 5737692, at *7 (“The Supreme Court held that a

removing ‘defendant’s notice of removal need include only a plausible allegation

that the amount in controversy exceeds the jurisdictional threshold’ and does not

require extrinsic evidence.”) (quoting Dart Cherokee, 135 S. Ct. at 554). And, in




                                        13
       Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 14 of 17



making such determinations, “the claims of the individual class members shall be

aggregated.” 28 U.S.C. § 1332(d)(6).

        27.   Here, Plaintiff alleges injuries resulting from opioid abuse and

addiction that has allegedly afflicted Plaintiff and its residents, with allegations

extending as far back as the 1990s. See, e.g., Compl. ¶ 9 (“By the late 1990s or early

2000s . . . ). Given the extent of the alleged injuries and time period, the alleged

amount in controversy easily exceeds $5 million.1

III.    Compliance with Procedural Requirements

        28.   CVS has satisfied all the procedural requirements for removal under

28 U.S.C. § 1446, and the Southern District of Texas Local Rules.

        29.   CVS is filing this Notice of Removal pursuant to U.S.C. § 1441(a) in

the United States District Court for the Southern District of Texas, because the

state court in which the action is pending is within this federal judicial district. This

Notice is signed pursuant to Rule 11 of the Federal Rules of Civil Procedure.

        30.   Plaintiff has not yet served CVS with the Complaint. Therefore, this

removal is timely under 28 U.S.C. § 1446(b). See Murphy Bros., Inc. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 356 (1999).



1 The amount in controversy represents only what Plaintiff requests at this stage in
the proceeding. This is not an admission that Plaintiff is entitled to recover this
amount. See In re Whole Foods Market, Inc. Greek Yogurt Marketing and Sales
Practice Litigation, 2015 WL 5737692, at *7 (“‘A removing defendant need not
confess liability in order to show that the controversy exceeds the threshold.’”)
(quoting Berniard v. Dow Chemical Company, 481 Fed. Appx. 859, 862 (5th Cir.
2010)).


                                             14
    Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 15 of 17



       31.      Under CAFA, “[a] class action may be removed . . . by any defendant

without the consent of all defendants.” 28 U.S.C. § 1453(b) (emphasis added).

       32.      After filing this Notice, in accordance with 28 U.S.C. § 1446(d), CVS

will serve a copy of this Notice upon the Plaintiff and will file a copy of the Notice

with the Clerk of the 229th Judicial District Court, in Duval County, Texas.

       33.      In accordance with 28 U.S.C. § 14456(b), copies of the docket sheet and

pleadings in the state court matter are attached as Exhibit A.

       34.      Nothing in this Notice of Removal should be interpreted as a waiver or

relinquishment of any Defendant’s right to assert any and all defenses or objections

to the Complaint, including lack of personal jurisdiction. If there are any questions

that arise as to the propriety of removal of this action, Defendant CVS respectfully

requests the opportunity to submit briefing, argument, and additional evidence as

necessary to support removal, without waiver of its objection to personal

jurisdiction.

                                      Conclusion

       WHEREFORE, CVS removes this action to this Court for further proceedings

according to law.




                                           15
    Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 16 of 17



Dated: July 11, 2019


                                      Respectfully submitted,

                                BRADLEY ARANT BOULT CUMMINGS LLP

                                      By: /s/ Mark E. Torian
                                      MARK E. TORIAN
                                      Texas Bar No. 24028051
                                      mtorian@bradley.com
                                      4400 Renaissance Tower
                                      1201 Elm Street
                                      Dallas, Texas 75270
                                      (214) 939-8700 (Telephone)
                                      (214) 939-8787 (Facsimile)


                                      Conor B. O’Croinin*
                                      ZUCKERMAN SPAEDER LLP
                                      100 East Pratt Street, Suite 2440
                                      Baltimore, MD 21202–1031
                                      (410) 949–1160
                                      cocroinin@zuckerman.com


                                      ATTORNEYS FOR DEFENDANT
                                      CVS HEALTH CORPORATION

* denotes national counsel who will seek pro hac vice admission




                                        16
    Case 4:19-cv-02504 Document 1 Filed on 07/11/19 in TXSD Page 17 of 17



                            CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing Notice of Removal was
served on the parties below on July11, 2019, via electric mail, pursuant to the
Federal Rules of Civil Procedure.

                                             /s/Mark E. Torian
                                             Mark E. Torian


Baldemar F. Gutierrez
County Attorney
Duval County
PO Drawer 1076
San Diego, TX 78384
Telephone: (361) 279-6232
Facsimile: (361) 279-7365

Armando G. Barrera
The Barrera Law Firm
700 E. 2nd St.
Alice, Texas 78332
Telephone: (361) 664-2224

Kathryn Snapka
The Snapka Law Firm
606 N. Carancahua, Ste 1511
Corpus Christi, Texas 78401
Telephone: (866) 888-7676
Email: ksnapka@snapkalaw.com

COUNSEL FOR PLAINTIFF
DUVAL COUNTY, TEXAS




                                        17
